                      Case 17-32263                 Doc 25           Filed 12/20/18 Entered 12/20/18 10:01:19                                      Desc Main
                                                                      Document     Page 1 of 12




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Urszula Radziszewski                                                            §           Case No. 17-32263
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    10/27/2017 . The undersigned trustee was appointed on 10/27/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 8,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                0.00
                                                     Bank service fees                                                                     70.00
                                                     Other payments to creditors                                                            0.00
                                                     Non-estate funds paid to 3rd Parties                                                   0.00
                                                     Exemptions paid to the debtor                                                          0.00
                                                     Other payments to the debtor                                                           0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 7,930.00

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-32263                  Doc 25          Filed 12/20/18 Entered 12/20/18 10:01:19                                      Desc Main
                                                         Document     Page 2 of 12




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 03/21/2018 and the
      deadline for filing governmental claims was 04/25/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,550.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,550.00 , for a total compensation of $ 1,550.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 30.51 , for total expenses of $ 30.51 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 12/04/2018                                     By:/s/STEVEN R. RADTKE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                           Case 17-32263            Doc 25     Filed 12/20/18 Entered 12/20/18 10:01:19                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 12AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              17-32263                         ABG            Judge:        A. Benjamin Goldgar                          Trustee Name:                      STEVEN R. RADTKE
Case Name:            Urszula Radziszewski                                                                                       Date Filed (f) or Converted (c):   10/27/2017 (f)
                                                                                                                                 341(a) Meeting Date:               12/04/2017
For Period Ending:    12/04/2018                                                                                                 Claims Bar Date:                   03/21/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 6555 W. Addison Ave Unit O                                                          200,000.00                 200,000.00                                                       0.00                        FA
     Chicago Il 60634-0000 Cook
  2. 2011 Chevrolet Avalanche Mileage: 140,000                                            12,000.00                   8,000.00                                                8,000.00                           FA
  3. Household Goods & Used Furniture                                                      3,000.00                       0.00                                                       0.00                        FA
  4. Tv, Cell Phone                                                                          500.00                       0.00                                                       0.00                        FA
  5. Used Personal Clothing                                                                1,000.00                       0.00                                                       0.00                        FA
  6. Costume Jewelry & Wedding Band                                                          500.00                       0.00                                                       0.00                        FA
  7. Pnc Bank                                                                              1,000.00                       0.00                                                       0.00                        FA
  8. Bank Of America                                                                         300.00                       0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                  Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $218,300.00              $208,000.00                                                 $8,000.00                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  11/2018 Final payment received; begin work on TFR

  6/2018 Payments continue

  5/2018 Installment payments continue

  2/2018 Initial payment received

  1/2018 Trustee to sell right title and interest in debtor s 2011 Chevy Avalanche automobile; agreed to $8K over 6 months




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                   Page:   2
                                      Case 17-32263
Initial Projected Date of Final Report (TFR): 06/30/2019
                                                           Doc  25 Filed 12/20/18 Entered 12/20/18 10:01:19
                                                            Current Projected Date of Final Report (TFR): 06/30/2019
                                                                                                                       Desc Main
                                                                          Document             Page 4 of 12
                                                                                                                                   Exhibit A




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                    Page:           1
                                         Case 17-32263                 Doc 25 Filed 12/20/18
                                                                                           FORM 2Entered 12/20/18 10:01:19                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 12 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-32263                                                                                             Trustee Name: STEVEN R. RADTKE                                              Exhibit B
      Case Name: Urszula Radziszewski                                                                                       Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX6420
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX8392                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/04/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   02/14/18             2          Urszula Radziszewski                      Installment payment on                                1129-000                  $1,333.33                                  $1,333.33
                                                                             automobile
   03/19/18             2          Urszula Radziszewski                      Installment payment on                                1129-000                  $1,333.33                                  $2,666.66
                                                                             automobile
   04/06/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $2,656.66
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/30/18             2          Urszula Radziszewski                      Installment payment on                                1129-000                  $1,333.33                                  $3,989.99
                                                                             automobile
   05/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $3,979.99
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/31/18             2          Urszula Radziszewski                      Installment payment on                                1129-000                  $1,333.33                                  $5,313.32
                                                                             automobile
   06/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $5,303.32
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $5,293.32
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $5,283.32
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/04/18             2          Urszula Radziszewski                      Installment payment on                                1129-000                     $500.00                                 $5,783.32
                                                                             automobile
   09/10/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $5,773.32
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $5,763.32
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/15/18             2          Urszula Radziszewski                      Installment payment on                                1129-000                  $1,100.00                                  $6,863.32
                                                                             automobile
   11/21/18             2          Urszula Radziszewski                      Final Installment on automobile                       1129-000                  $1,066.68                                  $7,930.00




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                          $8,000.00                $70.00
                                                                                                                                       Page:   2
                                 Case 17-32263   Doc 25   Filed 12/20/18 Entered 12/20/18 10:01:19
                                                                          COLUMN TOTALS                         Desc  Main
                                                                                                                 $8,000.00    $70.00
                                                           Document     Page 6 of 12
                                                                                    Less: Bank Transfers/CD's        $0.00     $0.00
                                                                              Subtotal                            $8,000.00   $70.00   Exhibit B
                                                                                    Less: Payments to Debtors        $0.00     $0.00
                                                                              Net                                 $8,000.00   $70.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                     Page Subtotals:                                          $0.00     $0.00
                                                                                                                                                           Page:     3
                                 Case 17-32263    Doc 25          Filed 12/20/18 Entered 12/20/18 10:01:19         Desc Main
                                                                   Document     Page 7 of 12
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX6420 - Checking                                          $8,000.00                 $70.00             $7,930.00
                                                                                                           $8,000.00                 $70.00             $7,930.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $8,000.00
                                            Total Gross Receipts:                      $8,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 7)                             Page Subtotals:                                       $0.00                $0.00
                 Case 17-32263                  Doc 25       Filed 12/20/18 Entered 12/20/18 10:01:19        Desc Main
                                                              Document     Page 8 of 12
                                                                            Exhibit C
                                                                  ANALYSIS OF CLAIMS REGISTER
Case Number: 17-32263                                                                                                    Date: December 4, 2018
Debtor Name: Urszula Radziszewski
Claims Bar Date: 3/21/2018


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled           Claimed            Allowed
           STEVEN R. RADTKE                      Administrative                                     $0.00          $1,550.00          $1,550.00
100        CHILL, CHILL & RADTKE, P.C.
2100       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,

           STEVEN R. RADTKE                      Administrative                                      $0.00            $30.51            $30.51
100        CHILL, CHILL & RADTKE, P.C.
2200       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,

1          Discover Bank                         Unsecured                                       $3,058.00         $3,058.37          $3,058.37
300        Discover Products Inc
7100       Po Box 3025
           New Albany, Oh 43054-3025


2          Capital One Bank (Usa), N.A.          Unsecured                                      $15,691.00        $15,691.43        $15,691.43
300        Po Box 71083
7100       Charlotte, Nc 28272-1083




3          Midland Funding, Llc                  Unsecured                                           $0.00         $2,115.62          $2,115.62
300        Midland Credit Management, Inc.
7100       As Agent For
           Midland Funding, Llc
           Po Box 2011
           Warren, Mi 48090

4          Portfolio Recovery Associates, Llc    Unsecured                                       $1,716.00         $1,716.04          $1,716.04
300        Successor To Synchrony
7100       Bank(Lowes)
           Pob 41067
           Norfolk, Va 23541

5          Portfolio Recovery Associates, Llc    Unsecured                                       $3,843.00         $3,842.80          $3,842.80
300        Successor To Synchrony Bank
7100       (Abt Electronics)
           Pob 41067
           Norfolk, Va 23541

6          Portfolio Recovery Associates, Llc    Unsecured                                           $0.00        $21,422.61        $21,422.61
300        Successor To Citibank, N.A.
7100       (The Home Depot)
           Pob 41067
           Norfolk, Va 23541




                                                                             Page 1                     Printed: December 4, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
                 Case 17-32263                Doc 25         Filed 12/20/18 Entered 12/20/18 10:01:19      Desc Main
                                                              Document     Page 9 of 12
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 17-32263                                                                                                  Date: December 4, 2018
Debtor Name: Urszula Radziszewski
Claims Bar Date: 3/21/2018


Code #     Creditor Name And Address           Claim Class       Notes                         Scheduled          Claimed           Allowed
7          Pnc Bank, N.A.                      Unsecured                                      $13,392.00        $13,392.96        $13,392.96
300        Po Box 94982
7100       Cleveland, Oh 44101




8          Pyod, Llc Its Successors And        Unsecured                                       $6,023.00         $6,023.69          $6,023.69
300        Assigns As Assignee
7100       Of Citibank, N.A.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602

9          Pyod, Llc Its Successors And        Unsecured                                       $5,137.00         $5,137.67          $5,137.67
300        Assigns As Assignee
7100       Of Citibank, N.A.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602

10         Pyod, Llc Its Successors And        Unsecured                                       $3,448.00         $3,448.10          $3,448.10
300        Assigns As Assignee
7100       Of Citibank, N.A.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602

11         Pyod, Llc Its Successors And        Unsecured                                       $3,855.00         $3,855.99          $3,855.99
300        Assigns As Assignee
7100       Of Citibank, N.A.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602

12         Lvnv Funding, Llc Its Successors    Unsecured                                       $3,734.00         $3,874.93          $3,874.93
300        And Assigns As
7100       Assignee Of Capital One, N.A.
           Resurgent Capital Services
           Po Box 10587
           Greenville, Sc 29603-0587

13         Comenity Capital Bank/Paypal        Unsecured                                           $0.00           $721.60           $721.60
300        Credit
7100       C/O Weinstein & Riley, Ps
           2001 Western Ave., Ste 400
           Seattle, Wa 98121

           Case Totals                                                                        $59,897.00        $85,882.32        $85,882.32
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                 Printed: December 4, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 17-32263              Doc 25     Filed 12/20/18 Entered 12/20/18 10:01:19             Desc Main
                                               Document     Page 10 of 12




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-32263
     Case Name: Urszula Radziszewski
     Trustee Name: STEVEN R. RADTKE
                         Balance on hand                                              $                  7,930.00

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: STEVEN R. RADTKE                  $         1,550.00 $                0.00 $         1,550.00
      Trustee Expenses: STEVEN R. RADTKE              $               30.51 $             0.00 $             30.51
                 Total to be paid for chapter 7 administrative expenses               $                  1,580.51
                 Remaining Balance                                                    $                  6,349.49


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
         Case 17-32263             Doc 25   Filed 12/20/18 Entered 12/20/18 10:01:19          Desc Main
                                             Document     Page 11 of 12




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 84,301.81 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 7.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                     Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                   of Claim             to Date          Payment
     1                    Discover Bank              $       3,058.37 $              0.00 $           230.35
                          Capital One Bank (Usa),
     2                    N.A.                       $      15,691.43 $              0.00 $         1,181.86
     3                    Midland Funding, Llc       $       2,115.62 $              0.00 $           159.35
                          Portfolio Recovery
     4                    Associates, Llc            $       1,716.04 $              0.00 $           129.25
                          Portfolio Recovery
     5                    Associates, Llc            $       3,842.80 $              0.00 $           289.43
                          Portfolio Recovery
     6                    Associates, Llc            $      21,422.61 $              0.00 $         1,613.52
     7                    Pnc Bank, N.A.             $      13,392.96 $              0.00 $         1,008.74
                          Pyod, Llc Its Successors
     8                    And Assigns As Assignee    $       6,023.69 $              0.00 $           453.70
                          Pyod, Llc Its Successors
     9                    And Assigns As Assignee    $       5,137.67 $              0.00 $           386.96
                          Pyod, Llc Its Successors
     10                   And Assigns As Assignee    $       3,448.10 $              0.00 $           259.71
                          Pyod, Llc Its Successors
     11                   And Assigns As Assignee    $       3,855.99 $              0.00 $           290.43
                          Lvnv Funding, Llc Its
     12                   Successors And Assigns As $        3,874.93 $              0.00 $           291.85
                          Comenity Capital
     13                   Bank/Paypal Credit         $         721.60 $              0.00 $            54.34




UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 17-32263              Doc 25   Filed 12/20/18 Entered 12/20/18 10:01:19             Desc Main
                                             Document     Page 12 of 12




                 Total to be paid to timely general unsecured creditors               $                6,349.49
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 12)
